Case:19-04299-jwo Doc #:1-3 Filed: 10/10/19 Page1of1

Wiskad Sikes Bikerply Cou FILED

20190CT 10 PMI2: 12

MICHELLE M. WILSO®, CLER
IN ee Sesh Sy2ak, US. BANKRUPTCY COURT
tho, 7 Aréaz ACHESTERN DIST. OF teeny

Chapeze 7

Doekkse’s Maailiaky Uislerx € Leodibnes

Danial A. Nauman

Bile Mc Useean Bua
Rook Wuean. Ui 440L0

EXxusaecd G Mreshal)\
Hoo AvcAU sy

Rsek Hoenn. Ui YRowo

Ud. Disteict Cavel. Eackeen Deleich

Z>d) wus, Lafeyatte wwe
ators, MA; 4822.

Michaant $F Michoan
ents Be Aeciounhinig
YODO Casa Sect
Sechsan, : HAZ \

Baspecdhily <bwdlec,

 
